Citation Nr: 9913089	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-34 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to an increased evaluation for service-
connected residuals of old right knee injury, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from June 1943 to February 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1997, 
from the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans Affairs (VA) which confirmed and 
continued a 10 percent disability evaluation for residuals of 
right knee injury and denied service connection for 
degenerative arthritis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran's right knee is no more than slightly 
impaired demonstrated by noncompensable limitation of 
flexion, full extension, no swelling or instability and 
subjective complaints of pain.

3.  Service medical records are negative for complaints, 
treatment or diagnosis of degenerative arthritis.

4.  Evidence of record does not show arthritis manifested to 
a degree of ten percent within the one year presumptive 
period after discharge from service.  

5.  No competent medical evidence has been presented or 
secured showing a current diagnosis of degenerative arthritis 
other than the service connected right knee disorder. 

6.  No competent medical evidence has been submitted showing 
a link between the claimed current disability of arthritis in 
parts of the body other than the right knee and an event in 
service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for 
service-connected residuals of old right knee injury are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5257 (1998).

2.  The appellant has not submitted a well-grounded claim for 
service connection for degenerative arthritis on a direct 
basis or secondary to service-connected right knee disorder.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of injury to right knee

In March 1997, the veteran filed a claim for an increased 
evaluation for his service connected right knee disability.  
He claimed that his knee had developed arthritis.  The United 
States Court of Claims for Veterans Appeals (formerly U.S. 
Court of Veterans Appeals)(hereinafter "the Veterans Claims 
Court") has held a claim for an increased rating for a 
disability to be well grounded when an appellant indicates 
that the severity of the disability has increased.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
Accordingly, we find the claim for an increased rating of 
residuals of right knee injury to be well grounded.  
Furthermore, he has not indicated that any probative evidence 
not already associated with the claims folder is available; 
therefore the duty to assist him has been satisfied.  
38 U.S.C.A. 5107(a) (West 1991).  

A review of the claims file shows that in a rating decision 
in March 1946, the RO granted service connection for internal 
derangement of the right knee, rated as an unstable knee.  A 
30 percent disability rating was assigned effective from 
February 1946.  This rating was confirmed and continued by 
rating decisions in April 1947 and August 1947.  

Based on the report of a medical examination, the RO, in a 
July 1948 rating decision, assigned a 10 percent evaluation 
and characterized the right knee disability as "RESIDUALS OF 
SPRAIN, RT KNEE, RATED AS ANALOGOUS TO SYNOVITIS, FORMERLY RATED AS 
UNSTABLE KNEE (Internal derangement)".  A rating decision in 
December 1960 confirmed and continued the 10 percent 
evaluation for "RESIDUALS OLD INJURY RIGHT KNEE".  This rating 
was confirmed and continued in rating decisions in June 1966, 
July 1978, and May 1979.  A Board decision in April 1980 
denied an increased evaluation.  An October 1989 rating 
confirmed and continued the 10 percent disability evaluation.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in May 1997.  He complained of pain of the right 
knee and problems ascending and descending stairs.  He also 
reported that he had occasionally fallen when his right knee 
collapsed.  Clinical findings were that no swelling was 
present, no deformity, and no subluxation, medial 
instability, nonunion or malunion.  Range of motion was 
reported as flexion of 122 degrees, and extension of 0 
degrees.  The diagnosis was degenerative arthritis of the 
right knee and use of Motrin three times a day for pain 
relief.  An X-ray report of the right knee was normal. 

The veteran contends that his right knee is very unstable and 
gives way.  He also contends that he has arthritis of his 
right knee although it did not show up on the X-ray.  He 
reports that it is difficult to walk after sitting for a 
while and difficult to stand, drive, or walk for any period 
of time. 
 
Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (1998).  
However, "the regulations do not give past medical reports 
precedent over current findings."  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment, and the effect of pain, supported by 
adequate pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

The RO assigned the 10 percent rating under the provisions of 
Diagnostic Code 5257 of the Schedule for Rating Disabilities, 
38 C.F.R. § 4.71a.  Slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment.  A 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1998).

Several diagnostic codes are applicable for evaluating a 
disability of the knee.  Favorable ankylosis of either knee 
warrants a 30 percent evaluation.  Ankylosis is considered to 
be favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  A 50 
percent evaluation requires that the knee be fixed in flexion 
at an angle between 20 degrees and 45 degrees.  A 60 percent 
evaluation requires extremely unfavorable ankylosis.  
Ankylosis is considered to be extremely unfavorable when the 
knee is fixed in flexion at an angle of 45 degrees or more.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (1998).

Limitation of flexion (normal being to approximately 140 
degrees) of either leg to 60 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).

Limitation of extension (normal being to approximately 0 
degrees) of either leg to 5 degrees warrants a noncompensable 
evaluation.  A 10 percent evaluation requires that extension 
be limited to 10 degrees.  A 20 percent evaluation requires 
that extension be limited to 15 degrees.  A 30 percent 
evaluation requires that extension be limited to 20 degrees.  
A 40 percent evaluation requires that extension be limited to 
30 degrees.  A 50 percent evaluation requires that extension 
be limited to 45 degrees or more.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1998).

Nonunion of the tibia and fibula of either lower extremity 
warrants a 40 percent evaluation if there is loose motion 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(1998).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1998).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).

Based on the foregoing medical evidence, it is clear that the 
current 10 percent rating provides adequate compensation for 
symptomatology associated with the veteran's right knee 
disorder.  The appellant's service-connected right knee 
disorder is manifested by noncompensable limitation of motion 
and subjective complaints of pain.  There is no radiologic 
evidence of degenerative joint disease.  At the May 1997 VA 
examination, the veteran had full extension and lacked only 
18 degrees of flexion.  No swelling, deformity, subluxation, 
medial instability, nonunion or malunion were noted.  There 
was no objective confirmation of painful motion.  Given these 
facts, the Board is of the opinion that the functional loss 
experienced by the veteran is productive of no more than 
slight impairment.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

We have considered evaluating the disability under other 
diagnostic codes applicable for disabilities of the knee; 
however, the Board notes that the veteran does not 
demonstrate any objective evidence of ankylosis or impairment 
of the tibia and fibula, or limitation of motion to warrant a 
higher evaluation in excess of 10 percent.  The Board has 
considered the veteran's contention that he has arthritis of 
the right knee and has been diagnosed with arthritis of the 
right knee.  However, degenerative arthritis was not 
substantiated by X-ray, the slight limitation of flexion is 
noncompensable, and there was no satisfactory evidence of 
painful motion.  Accordingly, a 10 percent evaluation 
accurately reflects the disability picture associated with 
the veteran's right knee disability.  Therefore, we conclude 
that there is no doubt to be resolved and an increased 
schedular evaluation may not be assigned at this time.


II.  Service connection for degenerative arthritis

As noted above, in the veteran's March 1997 claim, he 
asserted that his knee had developed arthritis and in 
addition, he asserted it was spreading to the rest of his 
body.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303 (1998).  Service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis became manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); Carbino 
v. Gober, 10 Vet. App. 507 (19997); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected.  In Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992), the Court held that a claim must be accompanied 
by supportive evidence and that such evidence "must 'justify 
a belief by a fair and impartial individual' that the claim 
is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
competent medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Anderson, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996)(table); see also 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

The question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Secondary service connection claims must 
also be well-grounded.  38 U.S.C.A. § 5107(a); Locher v. 
Brown, 9 Vet. App. 535, 538 (1996); Jones v. Brown, 7 Vet. 
App. 134, 136-38 (1994).  Because the veteran claims that 
degenerative arthritis of his right knee has spread to other 
parts of his body, he must show service connection for this 
disorder on a secondary basis; that is, there must be 
evidence that the disability claimed is proximately due to or 
the result of his service-connected disorder.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.310(a).  After review of the claims file, 
we find that this requirement has not been satisfied.  As the 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).

Service medical records are negative for complaints of, 
treatment for, or a diagnosis of degenerative arthritis.  The 
report of a VA examination in July 1948 had no diagnosis of 
degenerative arthritis.  Service connection is not warranted 
for arthritis on a presumptive basis as there is no competent 
medical evidence showing degenerative arthritis was manifest 
to a degree of 10 percent within one year from the date of 
termination of the veteran's service.

The veteran claims that the degenerative arthritis of his 
right knee has spread to the rest of his body.  The veteran 
has the burden to submit evidence sufficient to render 
plausible the existence of the disability for which he is 
claiming service connection in order to establish a well 
grounded claim.  While the veteran has a diagnosis of 
degenerative arthritis of the right knee, unsubstantiated by 
X-ray, no diagnosis of degenerative arthritis of other parts 
of the body is shown by the medical evidence of record.  
Furthermore, there is no medical evidence that the 
degenerative arthritis of the right knee has spread to other 
parts of the veteran's body.   

This does not meet the burden of rendering plausible the 
existence of a current disability.  As the claim lacks 
meeting the requirement of a medical diagnosis of a current 
disability, the Board concludes the claim for service 
connection for degenerative arthritis, on a direct basis or 
secondary to service-connected right knee disorder is not 
well grounded.

In addition, the claim lacks meeting the requirement of 
competent medical evidence of a nexus between an in-service 
injury and the claimed current disability.  To support the 
claim, we have only the veteran's opinion of a causal 
connection between degenerative arthritis of his body and the 
service-connected right knee disability.  The record does not 
contain any medical evidence corroborating the appellant's 
claim.  Personal statements made by the appellant are of 
little probative value without corroborating medical 
evidence.  Where the determinative issue involves etiology or 
a medical diagnosis, competent medical evidence that a claim 
is "plausible" or "possible" is the threshold requirement 
for the claim to be well grounded.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit, 5 Vet. App. at 93.  Such 
determinations require "specialized knowledge or training," 
and, therefore, cannot be made by a lay person.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Lay persons are not 
competent to offer medical opinions because the "question[s] 
involved [do] not lie within the range of common experience 
or common knowledge."  Id. (quoting Frye v. United States, 
293 F. 1013, 1014 (1923)).  Moreover, mere contentions of the 
appellant without supporting evidence do not constitute a 
well-grounded claim.  King v. Brown, 5 Vet. App. 19 (1993).  
As the evidence of record is not sufficient to meet the 
requirements of a well-grounded claim, the claim is denied.

Other considerations

The Board acknowledges that it has decided the present appeal 
on a different basis than the RO did.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced by 
the decision herein.  The appellant was denied service 
connection for degenerative arthritis.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well grounded claim.  
The result is the same.

Where the appellant has not met the burden of submitting 
evidence of a well grounded claim, the VA has no duty to 
assist in developing facts pertinent to such claim.  
38 U.S.C.A. § 5107(a) (West 1991).  However, where a claim is 
not well-grounded it is incomplete, and depending on the 
particular facts of the case, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

In this case, the RO substantially complied with this 
obligation in the September 1997 rating decision and November 
1997 statement of the case that informed the veteran that 
service connection was denied for degenerative arthritis.


ORDER

An increased evaluation for service-connected residuals of 
old right knee injury is denied.  

A well-grounded claim for service connection for degenerative 
arthritis on a direct basis or secondary to service-connected 
right knee disability not having been submitted, the claim is 
denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

